              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                       1:20 CV 119 MOC WCM

ANGELA SUE LIVELY and                          )
LOUIS LIVELY                                   )
                                               )
                 Plaintiffs,                   )              ORDER
                                               )
     v.                                        )
                                               )
ROGER LANE REED and                            )
REED AND SONS, INC., d/b/a                     )
Reed’s Used Auto Parts/Reed’s Auto Parts       )
                                               )
                 Defendants.                   )
____________________________________           )

     This matter is before the Court on the following:

  1. Plaintiffs’ Motion to Amend Pretrial Order and Case Management Plan
     (the “Motion to Amend,” Doc. 32);

  2. Plaintiffs’ Motion for Physical Examination (the “Motion for IME,” Doc.
     34);

  3. Plaintiffs’ Omnibus Discovery Motion (the “Omnibus Motion,” Doc. 44);
     and

  4. Defendants’ Motion to Compel (the “Motion to Compel,” Doc. 47).

     The Motions are fully briefed and a hearing on the Motions was

conducted on July 14, 2021.

     I.    Relevant Background

     This case revolves around a motor vehicle accident that occurred on

March 15, 2018 in which a vehicle operated by Angela Sue Lively was struck


                                     1

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 1 of 24
from behind on Interstate 26 by a Chevrolet truck owned by Defendant Reed

and Sons, Inc., d/b/a Reed’s Used Auto Parts/Reed’s Auto Parts (“Reed and

Sons”) and operated by Defendant Robert Lane Reed.

        On March 23, 2020, Ms. Lively and her husband, Louis Lively

(collectively “Plaintiffs”), filed a complaint in the Superior Court of Buncombe

County, North Carolina. Doc. 1-2. The matter was removed to this Court on

May 15, 2020. Doc. 1.

        The District Court denied a Motion to Dismiss/Motion for Partial

Judgment on the Pleadings by Reed and Sons on August 10, 2020 (Doc. 13) and

a Pretrial Order and Case Management Plan (the “Pretrial Order”) was

entered on August 28, 2020. Doc. 15. Pursuant to the Pretrial Order, the period

of court-enforceable discovery was to conclude by June 7, 2021 and dispositive

motions were to be filed by July 6, 2021, with trial being set for December 6,

2021.

        After discovery was underway, certain discovery disputes arose. See

Docs. 17 & 20 (pertaining to production of visual surveillance and surveillance

reports); Doc. 24 (pertaining to Defendants’ insurance coverage). The parties

were unable to resolve those disputes themselves, both before and after

informal conferences with the undersigned. Consequently, those matters were

the subject of formal motions practice and rulings by the Court, the last of

which was entered on March 29, 2021. Doc. 30.

                                       2

    Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 2 of 24
      Nearly two months later—on May 28, 2021—and ten days before the

close of the discovery period, Plaintiffs filed the Motion to Amend, which

requested that the deadlines to complete discovery and file dispositive motions

be extended by ninety (90) days based on several new anticipated discovery

disputes. Doc. 32.

      On June 4, 2021, Plaintiffs filed the Motion for IME. Doc. 34.

      On June 8, 2021, the parties were directed to confer in good faith

regarding any remaining discovery disputes, including the Motion for IME,

and to file a joint memorandum briefly describing their positions by noon on

June 14. Doc. 36. A status conference was scheduled for June 15, 2021.

      The parties filed a joint memorandum on June 14, 2021, Doc. 38, and the

undersigned conducted a lengthy status conference with counsel the following

day. As numerous issues remained following the conference, the undersigned

set a briefing schedule and a hearing date to resolve any outstanding discovery

disputes. Specifically, each side was granted leave to file an omnibus motion

addressing the discovery disputes raised in the joint memorandum (to the

extent the parties were not able to resolve them); responses to any such




                                       3

    Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 3 of 24
motions were to be filed by June 30 and replies (if any) were to be filed on or

before July 7. See Doc. 39.1

      On June 23, 2021, Plaintiffs filed their Omnibus Motion and a Motion

for Sanctions, and Defendants filed their Motion to Compel.

      Ultimately, the parties submitted over 700 pages of briefing and exhibits

in relation to these three (3) motions and Plaintiffs’ Motion for IME (and not

counting Plaintiffs’ Motion to Amend).

      On July 14, 2021, the undersigned heard oral argument over the course

of several hours with regard to the pending motions. At the conclusion of that

hearing, the undersigned ruled orally on certain matters and took others under

advisement.

      This Order memorializes the rulings made on July 14, 2021 and

addresses the remaining issues, except for Plaintiffs’ Motion for Sanctions

(Doc. 42), which will be addressed in a separate Memorandum and

Recommendation.

      II.   The Motion for IME

      In the Motion for IME, Plaintiffs seek an order requiring the individual

defendant, Roger Reed, to appear for an independent eye exam and vision test.



1 Additionally, Plaintiffs were granted leave to file a separate motion addressing
“Issue 4: Improper Issuance of a Subpoena under Rule 45” as set out in the joint
memorandum. That issue now forms the basis of the Motion for Sanctions. Doc. 39;
see also Doc. 42.

                                         4

    Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 4 of 24
Doc. 34. Plaintiffs argue that Mr. Reed’s vision is at issue because he testified

that he saw Ms. Lively’s vehicle hit the car in front of her before Mr. Reed’s

truck struck Ms. Lively’s vehicle from behind, and that there is a factual

dispute as to whether Mr. Reed was wearing corrective lenses at the time of

the accident.

      Although Mr. Reed’s uncorrected vision on the date of the accident could

be relevant if the jury were to believe that he was not wearing corrective lenses

when the wreck occurred, the proposed IME would show only Mr. Reed’s vision

now, and not his vision on the date of the accident.

      Accordingly, on the current record, Plaintiffs have not shown a sufficient

basis for requiring Mr. Reed to appear for an independent eye exam and vision

test. See E.E.O.C. v. Maha Prabhu, Inc., No. 3:07–cv–111–RJC, 2008 WL

2559417, at *2 (W.D.N.C. June 23, 2008) (“Unlike other tools of discovery,

physical and mental examinations require more than a showing of mere

relevance”) (citing Schlagenhauf v. Holder, 379 U.S. 104, 118 (1964); Guilford

Nat'l Bank of Greensboro v. S. Ry. Co., 297 F.2d 921, 923–24 (4th Cir. 1962)

(“Under Rule 35, the invasion of the individual’s privacy by a physical or

mental examination is so serious that a strict standard of good cause,

supervised by the district courts, is manifestly appropriate”)).




                                        5

    Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 5 of 24
      III.   Plaintiffs’ Omnibus Motion

      Plaintiffs’ Omnibus Motion raises four issues. First, Plaintiffs seek an

order compelling Reed and Sons to produce financial documents that Plaintiffs

contend are relevant to their claim for punitive damages. Second, Plaintiffs

request an extension of their deadline to designate a rebuttal expert. Third,

Plaintiffs assert that Defendants materially altered the truck Mr. Reed was

driving on the date of the accident and request spoliation sanctions in the form

of both additional discovery and an adverse inference jury instruction. Finally,

Plaintiffs argue that the corporate representatives of Reed and Sons were

inadequately prepared for their depositions pursuant to Rule 30(b)(6) of the

Federal Rules of Civil Procedure and ask the Court either to require Reed and

Sons to appear for another corporate deposition or, alternatively, instruct the

jury adversely with respect to topics for which the corporate representatives

were unable to provide corporate knowledge.

             A. Corporate Financial Information

      Plaintiffs’ request for production of Reed and Sons, Inc.’s financial

documents is granted in part and denied in part.

      During the hearing, defense counsel stated that Reed and Sons had

gathered certain categories of financial documents. Having considered that

information as well as Plaintiffs’ request for historical data, Reed and Sons will

be directed to produce: (1) documents showing monthly revenues from January

                                        6

    Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 6 of 24
2017 to the present; (2) tax returns from 2017 through the present; (3)

supporting documents showing expenses from January 2017 through the

present; and (4) any other documents indicating Reed and Sons’ current

financial condition. These documents are to be produced within ten (10) days

of the earlier of (a) a ruling in Plaintiffs’ favor on a Motion for Summary

Judgment on the issue of punitive damages or (b) expiration of the motions

deadline in the event no motion for summary judgment on the issue of punitive

damages is filed.

      While this information is relevant to Plaintiffs’ claim for punitive

damages, federal courts in North Carolina have allowed defendants to delay

the disclosure of this type of information, and the undersigned is persuaded

that such handling is appropriate in this case. See Water Out Drying Corp. v.

Allen, 3:05-cv-353m 2006 WL 1642215, at *1 (W.D.N.C. June 7, 2006); Small

v. WellDyne, Inc., No. 5:16-cv-62-BO, 2017 WL 2484181, at *9 (E.D.N.C. June

8, 2017); Taylor v. McGill Environmental Systems of N.C., Inc., No. 7:13-cv-

270-D, 2015 WL 1125108, at *8 (E.D.N.C. March 12, 2015); Moore v. DAN

Holdings, Inc., No. 1:12cv503, 2013 WL 1833557, at *15 (M.D.N.C. April 30,

2013).

            B. Possible Rebuttal Expert

      Plaintiffs’ request to extend the deadline to designate a rebuttal expert

is denied without prejudice as premature. As discussed during the July 14,

                                      7

    Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 7 of 24
2021 hearing, it is not clear at this time whether Plaintiffs will even wish to

designate a rebuttal expert.

            C. Alleged Spoliation

      Plaintiffs’ request for additional discovery due to alleged spoliation –

specifically a second inspection of Reed and Sons’ truck and additional

depositions to determine the modifications made to that vehicle – is denied as,

on the current record, the undersigned is not convinced that spoliation has

occurred (through the loss of material evidence) or that additional discovery is

warranted on these issues. See Teague v. Target Corporation, No. 3:06cv191,

2007 WL 1041191, at *2 (W.D.N.C. April 4, 2007) (“While courts have broad

discretion to sanction a party for spoliation, ‘the applicable sanction should be

molded to serve the prophylactic, punitive, and remedial rationales underlying

the spoliation doctrine’”) (quoting Silvestri v. General Motors Corp., 271 F.3d

583, 590 (4th Cir.2001)).

      To the extent that Plaintiffs request a negative-inference jury

instruction, as explained during the July 14, 2021 hearing, such request is

denied without prejudice. The consideration of jury instructions is a matter for

the trial court, and Plaintiffs are free to renew their request before the

presiding District Judge at the appropriate time if they so choose. See Equal

Employment Opportunity Commission v. Womble Carlye Sandridge & Rice,

LLP, No. 1:13cv46, 2014 WL 37860, at *5 (M.D.N.C. Jan. 6, 2014) (“any

                                        8

    Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 8 of 24
determination as to the necessity or propriety of such instruction should be

deferred to the trial judge for consideration at the appropriate time”).

            D. Testimony of Corporate Designees

      Plaintiffs’ request for an additional 30(b)(6) deposition of Reed and Sons

is denied. The undersigned has carefully reviewed the excerpts from the

depositions submitted in relation to Plaintiffs’ Omnibus Motion. Although

Debbie Reed and Roger Reed did make certain qualifying statements when

testifying on behalf of Reed and Sons, based on the overall record, it is not

apparent that the corporate representatives were inadequately prepared such

that remedial action is now required.

      To the extent Plaintiffs alternatively request an adverse jury instruction,

that request is denied without prejudice.

      IV.   Defendants’ Motion to Compel

            A. HIPAA Authorization

      Defendants’ Motion to Compel (Doc. 47) is granted in part, and Ms.

Lively is directed to execute a HIPAA authorization related to the March 1,

2021 subpoena issued to Simon Med Lake Mary II (the “Subpoena,” Doc. 48-2).

      Although the undersigned is not convinced that court involvement

should have been necessary as to this issue, and further notes that Defendants

did not move to enforce the Subpoena against Simon Med, as it appears that

Ms. Lively has not timely objected to the production of the requested

                                        9

    Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 9 of 24
documents by Simon Med, and in the interest of efficiency, the undersigned

will require Ms. Lively to execute a HIPAA authorization. See Jimoh v.

Charlotte-Mecklenburg Housing Partnership, No. 3:08–CV–495–RJC–DCK,

2009 WL 4062881 at *2 (W.D.N.C. Nov. 20, 2009); Teague v. Target Corp., No.

3:06cv191-GCM, 2009 WL 3690642 (W.D.N.C. Dec. 11, 2006); Shoemake v. Eli

Lilly and Company, No. 5:13-cv-13-RLV-DCK, 2014 WL 683765 (W.D.N.C.

Feb. 20, 2014).

            B. Additional Responses to Written Discovery

      Defendants’ Motion to Compel also seeks an order pertaining to Ms.

Lively’s responses to Defendants’ First Request for Admissions, Second Set of

Interrogatories, and Fifth Request for Production of Documents.

                   1.    Interrogatories

      During the July 14, 2021 hearing, Defendants withdrew their request to

compel revised answers to Interrogatories 2 and 4 of Defendants’ Second Set

of Interrogatories. Accordingly, Defendants’ Motion to Compel is moot as to

those Interrogatories.

                   2.    Requests for Admission

      Defendants contend that Ms. Lively’s responses to Requests for

Admission 2-5, 12-15, 18-24, 31-37, and 39 are improper, and that the Court

should either order Ms. Lively to supplement her responses or, in the

alternative, deem these Requests to be admitted. Specifically, Defendants take

                                      10

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 10 of 24
issue with Ms. Lively’s denial of certain Requests “based upon lack of

knowledge or information” and/or her objections that certain Requests call for

legal conclusions.

      “Requests for admission served pursuant to Rule 36 are designed to

narrow the range of issues for trial, and the rule provides that a party may

serve any other party with a request for the admission of the truth of any

relevant matter that relates to statements, opinions of fact, or the application

of law to fact.” Opsitnick v. Crumpler, No. 5:13–CV–835–D, 2015 WL 5725514,

at *1 (E.D.N.C. Sept. 28, 2015) (citing Fed.R.Civ.P. 36(a)(1); Erie Ins. Prop. &

Cas. Co. v. Johnson, 272 F.R.D. 177, 183 (S.D.W.Va.2010) (“‘Rule 36(a)’s

primary purposes are to facilitate proof with respect to issues that cannot be

eliminated from the case, and secondly, to narrow the issues by eliminating

those that can be’”) (quoting Frontier–Kemper Constructors, Inc. v. Elk Run

Coal Co., 246 F.R.D. 522, 531) (S.D.W.Va.2007) (internal citations omitted))).

      The undersigned has closely considered Ms. Lively’s responses to the

subject Requests. Doc. 48-7 at 2-10.

      With respect to Defendants’ contention that Ms. Lively has improperly

denied certain Requests based on lack of knowledge, Rule 36 specifically allows

an answering party to “assert lack of knowledge or information as a reason for

failing to admit”; such a response is proper, however, “only if the party states



                                       11

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 11 of 24
that it has made reasonable inquiry and that the information it knows or can

readily obtain is insufficient to enable it to admit or deny.” F.R.C.P. 36(a)(4).

      In this case, Ms. Lively denied various Requests “based upon lack of

knowledge or information” and stated that her denials were based on her

“reasonable inquiry and the information she knows or can readily obtain.” See

Doc. 48-7. Defendants do not argue with the form of Ms. Lively’s responses.

      Rather, Defendants contend that these responses are substantively

improper because Ms. Lively has refused to admit things she knows to be true,

or at least has denied things when there is no evidence to support a denial. In

support of this argument, Defendants point to Ms. Lively’s answers to

Defendants’ Second Set of Interrogatories, an affidavit of a state trooper

produced by Defendants, and information from Plaintiffs’ own expert witness,

all as being at odds with Ms. Lively’s responses.

      Determining whether Ms. Lively has improperly failed to admit certain

information, however, is not the proper subject of a discovery motion at this

stage of the litigation; the Rules contemplate that such a challenge be brought

pursuant to Rule 37(c). See e.g., A & V Fishing, Inc. v. Home Ins. Co., 145

F.R.D. 285, 287 (D. Mass. 1993) (“A & V’s argument is that the denial is

improper because Home is denying facts which Home knows to be true. This is

not a proper ground for a motion to determine the sufficiency of the answers

under Rule 36(a), Fed.R.Civ.P. As the Advisory Committee Notes to the 1970

                                        12

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 12 of 24
Amendments indicate, the deterrent for false answers lies in Rule 37(c),

Fed.R.Civ.P.”); Owners Ins. Co. v. Charleston Glass & Mirror, Inc., No. 2:14-

CV-3649-RMG, 2015 WL 13817635, at *1 (D.S.C. July 20, 2015) (“The

deterrent for false answers lies in Rule 37(c)(2), not Rule 36(a)(6)”); see also

Joseph v. Fratar, 197 F.R.D 20 (D. Mass. 2000) (noting that the Advisory

Committee Notes to the 1970 Amendments to Rule 37(c) provide that “Rule 36

does not provide for a pretrial hearing on whether the response is warranted

by the evidence thus far accumulated”).

      Ms. Lively has also objected to certain Requests for Admission on the

basis that they call for a “legal conclusion.” Defendants contend that such

objections are improper, and correctly note that Rule 36(a)(1)(A) provides that

a party may serve on another party a request to admit the truth “of any matter

within the scope of Rule 26(b)(1) relating to facts, the application of law to fact,

or opinions about either.” That is, “[i]t is a proper request under Rule 36 to ask

a party to apply law to fact.” Hurley by Hurley v. Potomac Edison Company,

No. 3:07CV14, 2008 WL 11344676, at *4 (N.D. W.Va. May 15, 2008).

      Defendants, however, do not seek to compel Ms. Lively’s responses to any

Request for Admission to which she has objected only based on the Request

calling for a legal conclusion; each time Ms. Lively contended that a Request

for Admission called for a legal conclusion, she also denied the Request based

on lack of knowledge or information. Consequently, even if the undersigned

                                         13

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 13 of 24
were to rule on the “legal conclusion” objections now, Ms. Lively’s denials based

on lack of information and belief would remain. Accordingly, it would be more

efficient both for the parties and the Court for these matters to be addressed

in the context of any subsequent Rule 37(c)(2) motions, as may be necessary.

      Therefore, to the extent Defendants’ Motion to Compel challenges the

sufficiency of Ms. Lively’s responses to the Requests for Admission, the Motion

will be denied without prejudice.

                    3.   Document Requests

      Defendants’ Fifth Requests for Production of Documents contain 36

separate requests. Document Requests 1 and 2 seek all documents supporting

Plaintiffs’ position that a defect, mechanical issue and/or deficiency with the

truck operated by Mr. Reed contributed to or was a cause of the accident or

that the truck was overloaded, while the remainder of the Document Requests

seek documents supporting Ms. Lively’s denials, if any, of each of the Requests

for Admission. See Doc. 48-7 at 12-21.

      In response to each Document Request, Ms. Lively made a general

objection that the request was “overbroad, unduly burdensome and not

reasonably calculated to lead to the discovery of admissible evidence.” Ms.

Lively further responded, “subject to these objections and without waiving the

same,” that she “would refer Defendants to the documents previously



                                         14

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 14 of 24
exchanged between parties as well as those received or to be received in

response to subpoenas.”

      Defendants argue that these responses are deficient, and the information

appearing in the parties’ briefing as well as presented at the hearing indicates

Defendants seek to: (1) compel the production of photographs taken by

Plaintiffs’ counsel during an inspection of the truck driven by Mr. Reed (the

“Inspection Photographs”); and (2) require Ms. Lively to organize and label

documents to correspond to the Document Requests.

                          a. Inspection Photographs

      During the hearing, Plaintiffs’ counsel represented that certain

Inspection Photographs were provided to Plaintiffs’ expert witness and that

those Inspection Photographs were subsequently obtained by Defendants

through a subpoena for the expert’s materials. Consequently, the Inspection

Photographs at issue consist of the remaining images that have not been

obtained or received by Defendants.

      Ms. Lively initially argues that Defendants have not made a formal

request for the Inspection Photographs. See Doc. 49 at 23. However, Document

Request 1 asked Ms. Lively to produce all documents supporting her position

that a defect or mechanical issue with the truck driven by Mr. Reed contributed

to or was a cause of the accident. Doc. 48-7 at 12. In an interrogatory,

Defendants asked Ms. Lively to identify any such defect or mechanical issue,

                                       15

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 15 of 24
and, in response to that question, Ms. Lively cited “unsafe” or “worn” conditions

of the truck “as evidenced by inspection and photographs.” Doc. 48-7 at 10. As

Plaintiffs themselves have referenced information concerning the condition of

the truck “as evidenced by inspection and photographs,” the Inspection

Photographs upon which Plaintiffs rely are fairly within the scope of Document

Request 1.

      Ms. Lively also objects to producing the remaining Inspection

Photographs on the ground that doing so would reveal her counsel’s thought

processes and theories, thereby running afoul of the work product doctrine. See

Doc. 49 at 22-27; 28-30. See also Equal Rights Center v. Equity Residential,

No. AMD–06–1060, 2008 WL 11363366 (D. Md. June 6, 2008).

      The party claiming work-product protection bears the burden of

demonstrating that it is applicable. See Solis v. Food Emps. Labor Relations

Ass'n, 644 F.3d 221, 232 (4th Cir. 2011). Further, “a counsel’s failure to object

with specificity to document requests on the basis of privilege or work product

protection may waive the privilege.” Doe v. Bedford County, Virginia, No. 6:19-

cv-00043, 2020 WL 2832226, at *10 (W.D. Va. May 29, 2020) (citing Hall v.

Sullivan, 231 F.R.D. 468, 474 (D. Md. 2005)); cf. Equal Rights Center, 2008 WL

11363366 (photographs, over which counsel claimed work product protection,

were included on a privilege log).



                                       16

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 16 of 24
       In responding to the Document Requests, Ms. Lively did not assert a

work product objection for the Inspection Photographs, and Defendants argue

that Ms. Lively has waived any objection to the production of the Inspection

Photographs on this basis.2

       Plaintiffs claim that all of the Inspection Photographs (other than the

ones given to their expert previously) do not need to be produced at this time.

However, as noted, in her interrogatory responses, Ms. Lively referenced

certain “worn and/or broken or otherwise unsafe springs and the replacement

of worn-out hardware both on and under the truck as evidenced by inspection

and photographs,” and Defendants’ Document Requests seek documents

supporting Plaintiffs’ position that a defect, mechanical issue and/or deficiency

with the truck contributed to or was a cause of the accident.

       Therefore, to the extent Plaintiffs are relying on Inspection Photographs

to support their contention that a mechanical issue and/or deficiency existed,

they must produce them.3 See HealthEdge Software, Inc. v. Sharp Health Plan,


2Ms. Lively did object to each Document Request as “overbroad, unduly burdensome
and not reasonably calculated to lead to the discovery of admissible evidence” but
such boilerplate objections “have been declared invalid by several courts.”
Oppenheimer v. Episcopal Communicators, Inc., No. 1:19-cv-00282-MR, 2020 WL
4732238, at *2 (W.D.N.C. Aug. 14, 2020) (collecting cases); Kinetic Concepts, Inc. v.
ConvaTec Inc., 268 F.R.D. 226, 247 (M.D.N.C. 2010).
3The  undersigned does not find Ms. Lively’s argument that her counsel may wait until
trial to determine if additional Inspection Photographs should appear on Plaintiffs’
exhibit list to be persuasive. Determining what exhibits may be offered at trial is a
strategic decision for counsel, with a list of those exhibits being disclosed in advance

                                          17

    Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 17 of 24
19-cv-11020-ADB, 2021 WL 1821358, at *4 (D. Mass. May 6, 2021) (finding

that requests for production were “in essence, contention interrogatories”).

                          b. Production of Other Documents

        Through the remaining Requests for Production, Defendants have asked

Ms. Lively to provide documents supporting her denials of each of the Requests

for Admission.

        According to Defendants, these Document Requests are designed to

obtain information about certain positions recently taken by Plaintiffs.

Specifically, Defendants argue that “Plaintiffs’ recent discovery efforts,

including depositions, have focused on the allegedly defective and/or deficient

condition of the truck operated by Roger Reed in an apparent effort by

Plaintiffs to develop evidence of Defendants’ negligence. Defendants’ Fifth Set

of Requests for Production included requests for documents in Plaintiffs’

possession supporting their contentions about the truck’s condition.” Doc 48 at

19.

        As noted above, to each of those Document Requests, following a

boilerplate objection, Ms. Lively stated that she would “refer Defendants to the




of trial pursuant to the Pretrial Order and Case Management Plan. The discovery
process, however, requires production of a broader set of materials, regardless of
whether all or some of those materials ultimately appear on the parties’ exhibit lists.

                                          18

      Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 18 of 24
documents previously exchanged between parties as well as those received or

to be received in response to subpoenas.”

      Defendants’ argument with respect to these additional Document

Requests is similar to the one they advance concerning Ms. Lively’s responses

to the Requests for Admission, namely that Plaintiffs have been evasive in

responding to discovery and have refused to state what evidence supports their

various contentions and theories. Accordingly, Defendants assert that Ms.

Lively should be required to produce all documents that support each of her

contentions, labeled and categorized by Document Request.

      Plaintiffs object, claiming that production of these materials in this

manner would violate the work product doctrine because such production

would divulge their strategies for the case. See Doc. 49 at 29-30.

      In response, Defendants again assert that Ms. Lively waived any work

product objection by failing to make such an objection in her discovery

responses. Doc. 54 at 11.

      Importantly, Plaintiffs have not objected to producing responsive

documents. To the contrary, they indicate that responsive documents do exist

and may be found among the materials “previously exchanged between parties

as well as those received or to be received in response to subpoenas.” In other

words, Plaintiffs do not object to Defendants receiving the documents but only

to the requested organization of those documents by Plaintiffs.

                                      19

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 19 of 24
      A party producing documents or electronically stored information “must

produce documents as they are kept in the usual course of business or must

organize and label them to correspond to the categories of the request.” Fed. R.

Civ. P. 34(b)(2)(E)(i).

      Here, as the subject Document Requests are styled as Defendants’ “Fifth

Requests for Production of Documents,” Doc. 48-7 at 1, there have presumably

been multiple previous requests to which Plaintiffs have responded. Those

document requests have not been submitted to the Court and Plaintiffs have

not otherwise argued that they have previously responded to the same types of

requests concerning Plaintiffs’ contentions. Also, Plaintiffs have not taken

issue with Defendants’ statement that Plaintiffs have recently focused their

discovery efforts on attempting to develop evidence regarding the condition of

the subject truck.

      Plaintiffs, however, have denied the Requests for Admission and

provided responses to the Document Requests that are vague and unhelpful –

Plaintiffs essentially say that the documents supporting their own contentions

exist somewhere in the record or in unnamed discovery that may or may not

be received in the future.

      Courts have approved the use of “contention” document requests, and

Defendants’ use of such requests to explore Plaintiffs’ theories here is

reasonable. See HealthEdge Software, 2021 WL 1821358; Kleppinger v. Texas

                                       20

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 20 of 24
Department of Transportation, No. L–10–124, 2012 WL 12893651, at *17 (S.D.

Tex. March 4, 2012). As the party resisting discovery, Plaintiffs bear the

burden of demonstrating why such discovery should not be produced. Kinetic

Concepts, Inc. v. ConvaTec Inc., 268 F.R.D. 226, 243 (M.D.N.C. 2010).

      In the particular circumstances presented here, the undersigned sees no

reason to allow Plaintiffs to raise additional potential theories of liability late

in the discovery process and claim that documents supporting those

contentions exist, but at the same time refuse to identify those materials.

      Therefore, to the extent Ms. Lively has responsive documents that have

not been produced previously, she must produce those materials in compliance

with Rule 34(b)(2)(B) and (b)(2)(E).

      Additionally, to the extent Ms. Lively claims that documents previously

produced support her contentions regarding the truck, while she does not have

to reproduce those documents, she must identify those materials with

reasonable particularity so that Defendants will be able to locate them.

      Accordingly, Defendants’ Motion to Compel production of documents will

be granted in part and denied in part.




                                         21

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 21 of 24
      V.    Motion to Amend

      Plaintiffs’ Motion to Amend requests that the deadline to complete court

enforceable discovery and the deadline to file motions each be extended by

ninety (90) days.

      Specifically, the current deadlines and proposed deadlines are:

                         Current                   Proposed (Plaintiffs)

      Discovery:         June 7, 2021              September 5, 2021
      Motions:           July 6, 20214             October 5, 2021
      Trial:             December 6, 2021

      The Court’s rulings on the various discovery issues discussed above

require Plaintiffs to take additional action, such as executing a HIPAA

authorization and producing any additional responsive documents as well as

supplemental responses to Defendants’ Document Requests. From the

information provided, the undersigned also understands that the parties have

agreed to conduct voluntary discovery beyond the discovery deadline, and they

remain free to do so, within the limitations set by the Pretrial Order.

      However, it is not apparent that an additional period of court enforceable

discovery is warranted.5



4 The undersigned held the July 6, 2021 motions deadline in abeyance pending
resolution of the outstanding discovery issues. Doc. 39.
5On July 23, 2021, the Court was advised that a new discovery dispute had arisen.
A telephone conference was conducted with counsel on July 29, 2021 to discuss that
dispute, which involved the production by Defendants’ experts of certain copyrighted

                                        22

    Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 22 of 24
      A revised dispositive motions deadline, though, must be set.

Additionally, it will be necessary to continue the trial date.

      IT IS THEREFORE ORDERED THAT:

   1. Plaintiffs’ Motion for Physical Examination (Doc. 34) is DENIED.

   2. Plaintiffs’ Omnibus Discovery Motion (Doc. 44) is GRANTED IN PART
      and DENIED IN PART as follows:

         a. Reed and Sons, Inc. shall produce: (1) documents showing monthly
            revenues from January 2017 to present; (2) tax returns from 2017
            through present; (3) supporting documents showing expenses from
            January 2017 through present; and (4) any other documents
            indicating Reed and Sons, Inc.’s current financial condition within
            ten (10) days of the earlier of (i) a ruling in Plaintiffs’ favor on a
            Motion for Summary Judgment on the issue of punitive damages
            or (ii) expiration of the motions deadline in the event no motion for
            summary judgment on the issue of punitive damages is filed;

         b. Plaintiffs’ request to extend the deadline to designate a rebuttal
            expert is DENIED WITHOUT PREJUDICE as premature;

         c. Plaintiffs’ request for additional discovery due to alleged spoliation
            is DENIED;

         d. Plaintiffs’ request for a negative-inference jury instruction due to
            alleged spoliation is DENIED WITHOUT PREJUDICE;

         e. Plaintiffs’ request for an additional 30(b)(6) deposition is DENIED;
            and

         f. Plaintiffs’ request for an adverse jury instruction based on Reed
            and Sons, Inc’s deposition testimony is DENIED WITHOUT
            PREJUDICE.



materials relied upon by those experts in their reports. Counsel continued to confer
regarding the matter and were given a deadline of August 9, 2021 to file motions, as
appropriate. As no filings have been made, it appears the parties were able to resolve
the matter on their own.

                                         23

   Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 23 of 24
3. Defendants’ Motion to Compel (Doc. 47) is GRANTED IN PART and
   DENIED IN PART as follows:

     a. Ms. Lively is directed to execute a HIPAA authorization related to
        the March 1, 2021 subpoena issued to Simon Med Lake Mary II
        (Doc. 48-2) on or before August 30, 2021;

     b. Defendants’ request to compel Plaintiffs’ revised responses to
        Defendants’ Second Set of Interrogatories numbers 2 and 4 is
        DENIED as moot;

     c. Defendants’ Motion to Compel with respect to Ms. Lively’s
        responses Defendants’ First Request for Admissions is DENIED
        WITHOUT PREJUDICE; and

     d. Plaintiffs shall produce, on or before August 30, 2021, copies of any
        applicable Inspection Photographs and supplemental responses to
        the Fifth Requests for Production of Documents, as set forth
        herein.

4. Plaintiffs’ Motion to Amend Pretrial Order and Case Management Plan
   (Doc. 32) is GRANTED IN PART, and the following deadlines are
   EXTENDED:

     a. Motions through and including October 5, 2021;

     b. Trial in this matter is RESET to the February 7, 2022 trial term;
        and

     c. All other provisions of the Pretrial Order and Case Management
        Plan (Doc. 15) remain in effect.



                                Signed: August 23, 2021




                                    24

Case 1:20-cv-00119-MOC-WCM Document 56 Filed 08/23/21 Page 24 of 24
